DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2018/0274607) in view of Aguilar (US 2015/0284046).

Claim 7
Ono discloses a saddle type vehicle (see FIG. 1) comprising a clutch (26) (see FIG. 2), comprising a normally-open clutch (see e.g., FIG. 9 and paragraph [0044]), which enters an engaged state where power can be transmitted when an actuator (28 or 50) is operated and returns to a disengaged state where power cannot be transmitted when the actuator (28) is not operated.
Ono does not disclose both an actuator and a locking mechanism having an operator which is able to bring the clutch into the engaged state separately from an operation of the actuator, wherein the locking mechanism is able to hold the clutch in the engaged state when the vehicle is stopped.
Aguilar discloses a locking mechanism (e.g. 7) having an operator (7) which is able to bring the clutch into the engaged state separately from an operation of the actuator (12, 9, 13) (see FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ono to have included the same actuation mechanism as in Aguilar since this is a simple substitution of one known actuation mechanism for another to yield predictable results and in this case would allow for a hand-held locking option which would expand the uses for engaging the motorcycle and/or provide a desired combination in custom motorcycles (see Aguilar, paragraph [0071]) and/or to allow less skilled drivers or disabled drivers to drive the motorcycle (see Aguilar, paragraph [0070]).
As so modified, the combination would provide a clutch locking mechanism wherein the locking mechanism (i.e., the hand lever) would be able to hold the clutch in the engaged state when the vehicle was stopped or driving.

Claim 8
Ono discloses wherein the clutch (Ono, 26) includes a clutch center which is connected to a main shaft (Ono, 22), a clutch outer (Ono, outer hub) which is provided outside the clutch center, and a pressure plate (Ono, actuator plate of clutch, see left of clutch pack) which is moved by the actuator and is able to connect the clutch center to the clutch outer, and as modified discloses the locking mechanism operates the pressure plate (Ono, pressure plate of clutch 26) in an engagement direction by operating the operator (Aguilar, 7).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Aguilar as set forth in the rejection of claim 7, and further in view of Iwashita et al. (US 2008/0078641; hereinafter “Iwashita”).

Claim 10
Aguilar does not disclose discloses wherein the actuator is provided on one side of the saddle type vehicle in a vehicle width direction, and at least part of the locking mechanism is provided on a side opposite to the actuator in the vehicle width direction.
However, lwashita discloses (see FIG. 3) a clutch (CL) that includes two mechanisms that can actuate the clutch where one is on one side of the saddle type vehicle in a vehicle width direction and the other is on the side opposite (see FIG. 3 illustrating one actuator (59) that actuates the clutch and is located on one side (right side of FIG. 3) and a second actuator (e.g., 23) that also actuates that same clutch and is located on the opposite side in a width direction (see FIGS. 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Aguilar to include the clutch with the two actuators for the same clutch as taught by lwashita in order to operate in the manner disclosed in Aguilar to have to clutch input manners in order to provide an axially aligned, radially compact arrangement.

Allowable Subject Matter
Claims 9, 11 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With regard to claim 9, the prior art does not disclose or render obvious a clutch locking mechanism mounted in a saddle type vehicle comprising the combination of features including “wherein the locking mechanism includes a wire which is connected to the operator, an arm which is connected to the wire and is rotatable, and a clutch operating rod which rotates in conjunction with rotation of the arm, and the locking mechanism operates the pressure plate in the engagement direction by rotation of the clutch operating rod.” In incorporating the locking mechanism into Ono, it would not have been obvious to have provided the specific arrangement where the rotating rod causes engagement of the pressure plate in combination with the remaining elements.
With regard to claim 11, the prior art does not disclose or render obvious a clutch locking mechanism mounted in a saddle type vehicle comprising the combination of features including “a stand which is able to stand the saddle type vehicle, wherein the operator is operable only when the stand is in use.” Most of the prior art discloses an opposite arrangement where operation of the clutch automatically pulls the stand into a non-used position; in other words, the clutch is only operable while the stand is not in use. Togashi is one example of this and discloses that a clutch lever operation may also rotate a stand which would provide an opposite arrangement as the present claims in which the stand allows or disallows one of two actuators for the clutch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659